DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 9, 11, 12, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kabe (US 4,890,658).
Kabe is directed to a tire construction formed with four belt layers, wherein respective belt layers are formed with the identical 3(0.20)+6(0.38) steel cord construction.  In such an instance, a distance between cords in adjacent belt layers would similarly be identical to one another (based on the fact that identical cords are used in respective belt layers- suggests that the same topping rubber arrangement is provided in respective belt layers).  Thus, L1 and L2 (as defined by the claims) are equal to one another and in accordance to the claimed invention (claims simply require that L1 is not more than L2).  Additionally, the fourth belt layer has a cord count (claimed as E4) of 3.6 cords per cm and the third belt layer has a cord count (claimed as E3) of 5.6 cords per cm.       
Lastly, the language “heavy duty tire” fails to further define the structure of the claimed tire article.
With respect to claims 9, 11, and 12, a first belt layer is formed with cords inclined between 40 and 75 degrees with respect to the circumferential direction (commonly referred to as a triangulation angle) and additional belt layers (correspond with conventional working belt layers) are formed with cords inclined at the same angle between 10 and 30 degrees.  A tire in which the second, third, and fourth belt layers are formed with cords inclined at 30 degrees is seen to satisfy the claimed invention. 
As to claims 14, 16, and 17, the exemplary belt assembly includes a first belt ply formed with cords inclined at 60 degrees, a second belt ply formed with cords inclined at 18 degrees, and a third belt ply formed with cords inclined at 18 degrees (Table 1). 
Regarding claim 20, a split width W is equal to 0.25-0.45 times a tread width TDW and it is evident from Figure 1 that fourth belt layer 4d has a width that is slightly greater than width W.  Thus, fourth belt layer 4d necessarily has a width that is between 0.25 and 0.75 times a tread width TDW.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 6, 8, 10, 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabe.
As detailed above, Kabe is directed to a belt assembly in which a cord count in the third belt layer is greater than a cord count in the fourth belt layer.  In the exemplary tire constructions, a ratio between respective end counts is approximately 64%.  However, such a ratio is exemplary and one of ordinary skill in the art at the time of the invention would have found it obvious to use additional ratios, such as those required by the claimed invention.  It is emphasized that the exemplary ratio is extremely close to the lower end of the claimed range, further suggesting that ratios in accordance to the claimed invention would have been well within the scope of one having ordinary skill in the art.
With respect to claim 10, a first belt layer is formed with cords inclined between 40 and 75 degrees with respect to the circumferential direction (commonly referred to as a triangulation angle) and additional belt layers (correspond with conventional working belt layers) are formed with cords inclined at the same angle between 10 and 30 degrees.  A tire in which the second, third, and fourth belt layers are formed with cords inclined at 30 degrees is seen to satisfy the claimed invention.
Regarding claim 13, Kabe simply states that narrow groove 5 has a depth h of about 15 mm and such suggests a groove depth H in a main groove between approximately 10.5 mm and 15 mm.  This in turn suggests a variety of distances between cord in the four belt lay and a bottom of the main groove.  Additionally, the claims are directed to a range of absolute dimensions and it is well taken that such dimensions are highly dependent on the intended use of the tire and ultimately the tire size.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Kabe with the claimed distances absent a conclusive showing of unexpected results.  Again, the claimed distances are consistent with those used in conventional tire constructions, it being recognized that a distance necessarily results given the placement of a fourth belt layer radially inward of a groove bottom..    
As to claims 15 and 19, the exemplary belt assembly includes a first belt ply formed with cords inclined at 60 degrees, a second belt ply formed with cords inclined at 18 degrees, and a third belt ply formed with cords inclined at 18 degrees (Table 1).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabe and further in view of Harikae (US 2009/0095396).
As detailed above, Kabe is directed to a tire construction comprising four belt layers, wherein and end count in the fourth belt layer is less than an end count of the third belt layer.  Kabe further states that the second-fourth belt layers (correspond with conventional working belt layers) are formed with cord angles between 10 and 30 degrees.  In the exemplary tire construction, the cord angle in the fourth belt layer is the same as the angle in the second and third belt layers and such in contrast to the claimed tire construction.  It is equally well known, however, to form working belt layers with the same cord angle or different cord angles, as shown for example by Harikae (Paragraph 14).  One of ordinary skill in the art at the time of the invention would have found it obvious to use different cord angles in the fourth belt layer, as compared to the second belt layer.  It is emphasized that there are an extremely limited number of possible configurations when using different cord angles in respective working belt layers (second-fourth belt layers) and Applicant has not provided a conclusive showing of unexpected results for the claimed invention.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        December 7, 2022